Citation Nr: 0813340	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
undifferentiated type schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's schizophrenia is not productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
undifferentiated type schizophrenia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.19, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim. In March 2006 and June 2007, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

According to Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In April 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for his 
claim.  In March 2006 and June 2007, the veteran was notified 
that disabilities are rated on the basis of diagnostic codes 
and was told of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award.  Although these notices postdated the initial 
adjudication and the claim was not readjudicated, the Board 
finds that no prejudice resulted because the veteran had 
ample time to submit evidence and respond to the notice, and 
the evidence indicates that the veteran was able to 
effectively participate in the appeals process.  

The Board notes that the veteran was not specifically 
informed to submit medical or lay evidence demonstrating the 
effect a worsening of his schizophrenia has on his employment 
and daily life.  The Board finds that no prejudice resulted, 
however, because the veteran was told to submit any evidence, 
to include his own statement, demonstrating that his 
disability had worsened, which would include any impact on 
the veteran's employment and daily life, and the veteran was 
provided notice of the appropriate rating criteria, which 
explicitly include effect on employment and daily life.  

The specific rating criteria for evaluating the schizophrenia 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the April 2006 
correspondence.  The claim was readjudicated after this 
notice was provided, the veteran was able to effectively 
participate extensively in the appeals process, and the 
veteran had ample time to submit evidence.  The evidence 
indicates that the veteran was fully aware of what was 
necessary to substantiate this claim.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.   There 
is no objective evidence indicating that there has been a 
material change in the service-connected disorder since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The June 2005 VA examination report is thorough and supported 
by the other clinical records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326 (2007).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Schizophrenia, undifferentiated type, is evaluated pursuant 
to the criteria of the General Formula for Rating Mental 
Disorders found in Diagnostic Code 9204 of the Schedule.  38 
C.F.R. § 4.130. Under the criteria, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Private treatment records dated from December 2005 to May 
2006 show that the veteran was alert to person, time, space, 
and appropriately dressed and groomed.  He was moderately 
depressed with loss of energy or motivation and decreased 
libido, but without suicidal ideation.  The records noted 
that he had feelings of worthlessness and had complaints of 
difficulty sleeping, concentrating, and thinking clearly.  It 
was also noted that the veteran took medication for his 
disability.   

On VA examination in June 2005, the veteran reported sleep 
impairment, being irritable, being anxious and somewhat 
depressed, having aggressive violent reactions, being 
extremely harsh with his wife, and occasionally having 
auditory and visual hallucinations.  The examiner observed 
that the veteran was clean; adequately dressed and groomed; 
alert; oriented to time, place, and person; in an anxious 
mood; and had a constricted affect.  Attention, 
concentration, and memory were all fair.  He was able to 
recall three objects out of three, after two minutes.  The 
veteran also exhibited clear speech, did not hallucinate, nor 
was he suicidal or homicidal.  Insight and judgment were 
fair, and he demonstrated good impulse control.  The examiner 
further noted that there was no impairment of thought process 
or communication reported, and the veteran did not complain 
of memory loss.  A diagnosis of chronic undifferentiated type 
schizophrenia was noted and a GAF score of 70 was assigned.    

At his January 2007 hearing before a Decision Review Officer 
at the RO, the veteran indicated that he had experienced a 
recent crisis in his disability causing him to feel unwell.  
He testified to having difficulty with his wife and of 
leaving her at times to go and stay with his daughter.  The 
veteran also stated that he got along well with his 
neighbors, was well-liked, was socialable with his family, 
and visited with his family.    

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV,  GAF scores ranging from 61 to 70 generally 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
having some meaningful relationships.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995).

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates the current 30 
percent disability rating for undifferentiated schizophrenia.  
The evidence as a whole demonstrates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task.  He has not been shown to have occupational and social 
impairment with reduced reliability and productivity.  He has 
not demonstrated flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, he has been shown to be oriented to time, place, person 
with fair attention, concentration, and memory.  The veteran 
has also exhibited clear speech, fair insight and judgment, 
and good impulse control.  He has not demonstrated impairment 
of thought process, communication, or memory loss.  As such, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted.

In light of Hart, the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
veteran's schizophrenia symptoms remained constant throughout 
the course of the period on appeal and as such staged ratings 
are not warranted.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's schizophrenia reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of an evaluation higher than 30 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for undifferentiated type 
schizophrenia is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


